Opinion filed September 10, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00203-CV
                                   ___________

  IN THE MATTER OF THE ESTATE OF EVELYN B. COKER,
                     DECEASED

                     On Appeal from the 32nd District Court
                             Nolan County, Texas
                         Trial Court Cause No. 19578


                     MEMORANDUM OPINION
      Appellant, Cynthia Anne Brooks, as independent administratrix of the Estate
of Evelyn B. Coker, has filed in this court a “motion for withdrawal of her notice of
appeal.” In the motion, Appellant requests that this appeal be dismissed without
prejudice to the filing of subsequent appeals. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.


                                                    PER CURIAM
September 10, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.